As filed with the Securities and Exchange Registration No. 333-167182 Commission on October 26 , 2012 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 3 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes.) Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositor’s Principal Office) J. Neil McMurdie, Esq. One Orange Way, C2N Windsor, CT 06095 860-580-2824 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on (date) pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [
